                                           Case 5:21-cv-01160-EJD Document 9 Filed 03/26/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                         JAMES W LAWRENCE, et al.,
                                   8                                                         Case No. 5:21-cv-01160-EJD
                                                        Plaintiffs,
                                   9                                                         ORDER OF REMAND
                                                 v.
                                  10
                                         ANTHONY ALAIMO,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On February 17, 2021, pro se Defendant “Anthony-Marcus of the Alaimo-family” (being

                                  14   sued as Anthony Alaimo)” filed an unsigned Notice of Removal purporting to remove a Santa

                                  15   Clara County Superior Court unlawful detainer action, Lawrence v. Alaimo, Case No.

                                  16   20cv363925. Dkt. Nos. 1 and 1-1 at 2. Defendant asserted jurisdiction based on several federal

                                  17   statutes. Dkt. No. 1 at 2. Defendant also filed the following documents with the Notice of

                                  18   Removal: a Trustee’s Deed indicating that Defendant’s property was sold (Dkt. No. 1-2); a Notice

                                  19   to Quit dated February 10, 2020 (Dkt. No. 1-3 at 2); a complaint for unlawful detainer filed

                                  20   February 25, 2020 (id. at 28); Defendant’s answer in the underlying detainer action filed on March

                                  21   3, 2020, in which Defendant asserted that the sale of his property is void and without effect (id. at

                                  22   7-11); a judgment in favor of Plaintiff James Lawrence and against Defendant dated August 12,

                                  23   2020 (id. at 18); a Writ of Possession dated August 12, 2020 (id. at 32); Defendant’s ex parte

                                  24   application for an order vacating the judgment and request for stay of execution filed on

                                  25   September 21, 2020 (id. at 19-25); a Notice to Vacate the subject property by September 24, 2020

                                  26   (id. at 30); an order denying a stay of execution dated September 23, 2020 (id. at 37); another ex

                                  27   parte application for a stay of execution (id. at 38-49); a motion to vacate the judgment dated

                                  28   Case No.: 5:21-cv-01160-EJD
                                       ORDER OF REMAND
                                                                                         1
                                              Case 5:21-cv-01160-EJD Document 9 Filed 03/26/21 Page 2 of 3




                                   1   October 2, 2020 (id. at 49); and “Evidence 1 and 2” (Dkt. No. 1-4).

                                   2            On February 24, 2021, the Court issued an Order to Show Cause directing Defendant to

                                   3   show cause why this action should not be dismissed for lack of subject matter jurisdiction. Dkt.

                                   4   No. 7. The Court has received Defendant’s response. Dkt. No. 8. Defendant’s response indicates

                                   5   that the underlying unlawful detainer action was scheduled for a hearing on February 17, 2021

                                   6   before Commissioner Eric Johnson, and that Defendant filed the notice of removal the day before

                                   7   the scheduled hearing.

                                   8            Based on all pleadings filed to date, the Court concludes that this Court lacks subject

                                   9   matter jurisdiction over the case.

                                  10            Removal jurisdiction is a creation of statute. See Libhart v. Santa Monica Dairy Co., 592

                                  11   F.2d 1062, 1064 (9th Cir. 1979) (“The removal jurisdiction of the federal courts is derived entirely

                                  12   from the statutory authorization of Congress.”). Only those state court actions that could have
Northern District of California
 United States District Court




                                  13   been originally filed in federal court may be removed. 28 U.S.C. § 1441(a) (“Except as otherwise

                                  14   expressly provided by Act of Congress, any civil action brought in a State court of which the

                                  15   district courts of the United States have original jurisdiction, may be removed by the defendant.”);

                                  16   see also Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987) (“Only state-court actions that

                                  17   originally could have been filed in federal court may be removed to federal court by defendant.”).

                                  18   Accordingly, the removal statute provides two basic ways in which a state court action may be

                                  19   removed to federal court: (1) the case presents a federal question, or (2) the case is between

                                  20   citizens of different states and the amount in controversy exceeds $75,000. 28 U.S.C. §§ 1441(a),

                                  21   (b).

                                  22            Here, the Court lacks federal question jurisdiction. The unlawful detainer complaint raises

                                  23   state law claims; no federal question is presented. To the extent Defendant believe he has

                                  24   defenses based on federal statute, those potential defenses do not establish federal jurisdiction.

                                  25   See e.g., Wells Fargo Bank, NA v. Salazar, 2012 WL 762028, at *1 (N.D. Cal. March 7, 2012)

                                  26   (quoting Caterpillar Inc. v. Williams, 482 U.S. 386 (1987).

                                  27

                                  28   Case No.: 5:21-cv-01160-EJD
                                       ORDER OF REMAND
                                                                                          2
                                           Case 5:21-cv-01160-EJD Document 9 Filed 03/26/21 Page 3 of 3




                                   1          The Court also lacks diversity jurisdiction. The unlawful detainer complaint alleges that

                                   2   the amount in controversy is “under $10,000” (Dkt. No. 1-1), which is well below the federal

                                   3   court jurisdictional requirement. See PNC Bank, Nat’l Assoc. v. Ahluwalia, 2015 U.S. Dist. LEXIS

                                   4   9910, at *3 (N.D. Cal. Jan. 9, 2015) (“In unlawful detainer actions, the amount of damages sought

                                   5   in the complaint, not the value of the subject real property, determines the amount in

                                   6   controversy.”). Further, the unlawful detainer complaint indicates that Defendant is a local

                                   7   defendant, which also precludes removal on the basis of diversity jurisdiction. 28 U.S.C. §

                                   8   1441(b)(2) (stating that a case “may not be removed if any of the parties in interest properly joined

                                   9   and served as defendants is a citizen of the State in which such action is brought.”).

                                  10          This case is hereby REMANDED to the Santa Clara County Superior Court.

                                  11          IT IS SO ORDERED.

                                  12   Dated: March 26, 2021
Northern District of California
 United States District Court




                                  13                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                  14                                                    United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   Case No.: 5:21-cv-01160-EJD
                                       ORDER OF REMAND
                                                                                         3
